Citation Nr: 1313903	
Decision Date: 04/26/13    Archive Date: 05/03/13	

DOCKET NO.  09-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depression.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970, with service in the Republic of Vietnam from January to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2006, November 2008, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed major depression, as well as the current severity of his service-connected posttraumatic stress disorder.

In that regard, during the course of VA outpatient treatment in April 2006, it was noted that the Veteran's depression might be "associated greatly" with his posttraumatic stress disorder.  Further noted was that the "predominant symptom" of the Veteran's posttraumatic stress disorder was depression.  Nonetheless, following a VA psychiatric examination in August 2006, it was noted that, while depression was a "common coexisting disorder" with posttraumatic stress disorder, this did not mean that one disorder caused the other.  In fact, in the examiner's opinion, the etiology of the Veteran's depressive symptoms was multifactorial in nature, with the result that his depression could not be considered secondary to posttraumatic stress disorder.

Turning to the issue of an increased rating for service-connected posttraumatic stress disorder, the Board notes that the Veteran last underwent a VA examination for the purpose of determining the severity of that disability in August 2006, at this point, almost seven years ago.  Accordingly, an additional, more contemporaneous VA examination would seem to be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  However, a review of the record would appear to indicate that the Veteran has only recently closed the post office box at which he had been receiving mail throughout the course of the current appeal.  Significantly, during the course of an informal hearing presentation in March 2013, the Veteran's accredited representative indicated that the Veteran had failed to report for a scheduled VA psychiatric examination, as well as for a hearing before the Board.  That same representative further indicated that, given that the letter scheduling the Veteran for the aforementioned VA examination and hearing were both returned as undeliverable, it was likely that the Veteran never received either of those letters.  Accordingly, it was requested that the Board make an additional attempt to locate the Veteran, and, should such attempt prove successful, schedule him for an additional VA psychiatric examination.  The Board agrees that such an attempt would be appropriate under the present circumstances.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should take all appropriate measures, including contacting the Veteran's local accredited representative, and the bank (i.e., Comerica Bank) where the Veteran apparently receives both his VA compensation and Social Security checks via direct deposit, in an attempt to determine the Veteran's current address.  All information obtained as a result of that endeavor, including indications of its success or failure, should be made a part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2008, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Should attempts to contact him prove successful, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  Once again, should attempts to contact him prove successful, the Veteran should be afforded an additional VA psychiatric examination in order to more accurately determine the exact nature and etiology of his claimed major depression, as well as the current severity of his service-connected post-traumatic stress disorder.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  The Veteran is further hereby advised that it is his responsibility to report for any ordered VA examination, and to cooperate in the development of his claims.  Finally, the Veteran is hereby advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, the examiner should offer an opinion as to whether any clinically-identified psychiatric disorder, however diagnosed, is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected post-traumatic stress disorder.  In addition, and in accordance with the latest AMIE Worksheets for evaluating service-connected posttraumatic stress disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected posttraumatic stress disorder.  To the extent service and non-service connected psychiatric pathology is set out, an attempt should be made to attribute symptoms to the various disorders.  If it is not possible to dissociate service connected and non-service connected symptoms, that should be clearly set out.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in the report that the claims file and Virtual VA records have been reviewed, to the extent appropriate.

4.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.

5.  The RO/AMC should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as major depression, as well as his claim for an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in July 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

